Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Access Foot Care, Inc./Robert Metnick, D.P.M.,
(PTAN Nos: K0540, 65246B),
(NPI: 1275579740),

Petitioners,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-2326
Decision No: CR4113

Date: August 11, 2015

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid
Services (CMS), sustaining its determination to revoke the Medicare enrollment
and billing privileges of Petitioners Access Foot Care, Inc. (Access) and Robert
Metnick, D.P.M. CMS’s determination is justified because Petitioner Metnick
caused Petitioner Access to file claims with CMS for services allegedly provided
to Medicare beneficiaries on service dates when these beneficiaries were deceased,
in violation of the requirements of 42 C.F.R. § 424.535(a)(8).

I. Background

Petitioner Metnick is a podiatrist and he owns Petitioner Access. Petitioner
Access files claims for Medicare reimbursement for podiatric services rendered by
Petitioner Metnick. Petitioners requested a hearing to challenge a reconsideration
determination affirming CMS’s initial determination to revoke their Medicare
enrollment and billing privileges. CMS moved for summary judgment and
Petitioners opposed it. CMS filed 12 exhibits, identified as CMS Ex. 1 - CMS Ex.
12 and Petitioners filed 17 exhibits, identified as P. Ex. 1 — P. Ex. 17. I receive
these into the record for the purpose of deciding the motion.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

At issue is whether CMS is authorized to revoke Petitioners’ Medicare
participation and billing privileges.

B. Findings of Fact and Conclusions of Law

The central undisputed fact in this case is this: Petitioner Metnick caused
Petitioner Access to submit 13 claims for podiatric services that he allegedly
provided to Medicare beneficiaries who were, in fact, deceased at the times that
the services allegedly were rendered. CMS Ex. 2 at § 9; CMS Ex. 6; CMS Ex. 7.

These claims were not the first time that Petitioner Metnick had submitted claims
for services allegedly rendered to beneficiaries who were deceased on the
purported service dates. Petitioners previously had done the same thing and had
filed a compliance plan that supposedly assured that they would not do so again.
CMS Ex. 4 at 1; CMS Ex. 5 at 1.

Medicare regulations governing participation of suppliers like Petitioners
authorize CMS to revoke the participation and billing privileges of any provider or
supplier who: “submits a claim or claims for services that could not have been
furnished to a specific individual on the date of service.” 42 C.F.R.
§ 424.535(a)(8). The regulation specifically states that such instances include but
are not limited to the situation or situations where the beneficiary or beneficiaries
are deceased. Id.

The undisputed facts plainly establish a basis for revoking Petitioners’ Medicare
enrollment and billing privileges. They submitted or caused to be submitted
Medicare reimbursement claims for beneficiaries who were deceased on the
purported service dates. They did so not once, but on multiple occasions. And,
they did so after having been caught doing the same thing previously.

Petitioners make several arguments to assert there is either no basis for revocation
or that there are at least disputed issues of fact that prevent issuance of summary
judgment. I find these arguments to be without merit.
Petitioners contend that the claims that they submitted for services purportedly
rendered to beneficiaries who were deceased on the alleged service dates were
accidental and thus, cannot be the basis for revocation. They assert that these
claims were innocent billing errors and that they should not be penalized for such
errors, which they contend comprise only a miniscule percentage of the claims
filed by Petitioner Access. As support for this contention, Petitioners aver that the
names of seven of the deceased beneficiaries whose purported services are at issue
are identical or nearly identical to seven living beneficiaries who also receive care
from Petitioners. Petitioners’ brief at 3 — 4.

On its face 42 C.F.R. § 424.535(a)(8) does not distinguish between false claims
that are filed accidentally and those that are fraudulent or filed with willful
disregard of their truth. The regulation states only that the filing of claims on
behalf of beneficiaries who are deceased on the purported service dates is grounds
for revocation. The plain meaning of the regulation authorizes CMS to revoke
Petitioners’ participation whether or not they filed the claims at issue here
accidentally.

However, the undisputed facts establish that Petitioners’ claims were not mere
“accidents,” at least not in the sense that they comprised only one or two innocent
mistakes. Petitioners filed multiple false claims. The claims that are the basis for
CMS’s revocation determination were not the first instances of false claims filed
by Petitioners. There was a previous episode and, like the current episode, they
involved claims filed on behalf of beneficiaries who were deceased on the dates of
purported services.

The regulation does not require proof of intent to defraud or even negligence to
justify revocation. Howard B. Reife, DAB No. 2527, at 4 (2013). The Secretary
of Health and Human Services (Secretary) has, however, softened the potential
impact of this regulation somewhat by conditioning revocation on at least a
minimal pattern of claims abuse. In an interpretative statement the Secretary
declared that revocations can be implemented where there are “multiple instances,
at least three, where abusive billing practices have taken place.” 73 Fed. Reg.
36,448, 36,455 (June 27, 2008).

That test is satisfied by the undisputed facts. The undisputed facts establish that
Petitioners filed more than three claims for beneficiaries who were deceased on
the purported service dates. CMS produced documentation establishing that
Petitioners filed 13 claims on behalf of 11 beneficiaries who were deceased on the
purported service dates. CMS Ex. 6; CMS Ex. 7. Petitioners concede that they
submitted claims for eight beneficiaries who were deceased on the purported
service dates. Petitioners’ hearing request at 5 - 8. They do not deny that they
may have filed the other claims asserted by CMS, but state only that they have no
records to show whether or not they filed them.

Petitioners argue that, at the very least, they should be given an in-person hearing
in order to establish that their intent was benign. But, and as I have discussed, the
regulation is not dependent on proving bad intentions. Even unintentionally filed
false claims may be a basis for revocation where a pattern of such filings is
present. Louis J. Gaefke, D.P.M., DAB No. 2554, at 5 — 6 (2013). Petitioners
have not offered any facts that refute the undisputed proof of a pattern of abusive
claims.

Petitioners argue that recent changes to 42 C.F.R. § 484.538(a), published in
December 2014, make it plain that providers who unintentionally file false claims
due to clerical or billing errors should not be subject to revocation. This case
predates the publication of that regulation and there is nothing in the letter of the
regulation that suggests that it should be applied retroactively.

Furthermore, even if the amended regulation applies, there is nothing in its
language that suggests that Petitioners should not have their participation and
billing privileges revoked given the undisputed facts. If anything, the amended
regulation reinforces the conclusion that CMS may revoke participation and
billing privileges where a provider — even unintentionally — files claims for
services for beneficiaries who are deceased on purported service dates.

The amended regulation leaves the original section 424.538(a) intact as
424.538(a)(i)(A) through (C). As with the original regulation, this subsection
specifies that CMS may revoke a provider or supplier’s participation and billing
privileges where the beneficiary is deceased at the time of service. And, as with
the original regulation, this subsection does not condition authority to revoke on
proof of bad intent or even negligence by the provider or supplier.

The amended regulation adds a new subsection, 42 C.F.R. § 424.538(a)(ii). This
new subsection authorizes revocation of participation and billing privileges for a
reason that is additional to those stated at subsection (i). The additional ground for
revocation consists of “‘a pattern or practice of submitting claims that fail to meet
Medicare requirements.” Thus, CMS may now revoke a provider or supplier’s
participation and billing privileges for the broadly stated reason that the provider
or supplier has a pattern or practice of filing claims that fail to meet Medicare
requirements. Unlike the specifically stated bases for revocation in subsection (i),
the basis for revocation stated in subsection (ii) is general in nature. This
potentially could sweep in a host of deficient claim filing practices in addition to
those stated in subsection (i).
Subsection (ii) lists a number of factors that CMS will consider in determining
whether a pattern of deficient claims exists. These factors apply only to the broad
spectrum of deficient claims now covered by subsection (ii). They not only are
not applicable to the claims covered by subsection (i), but their presence in
subsection (ii) emphasizes that revocation may be imposed under subsection (i)
without regard to any of the factors that should be considered for the broad
spectrum of deficient claims described under subsection (ii).

Petitioners argue that their participation and billing privileges should not be
revoked inasmuch as they gained no remuneration from the claims that are at
issue. That is no defense. The authority to revoke arises from Petitioners’
submission of false claims and not from whether or not Petitioners were
remunerated for them. 42 C.F.R. § 424.535(a)(8).

Petitioners argue also that CMS failed to consider and accept a corrective action
plan that they filed. They contend that CMS erred in not accepting the plan
inasmuch as the plan addressed all of the problems identified by CMS.

There is nothing in the regulations that requires CMS to accept a corrective action
plan. In this case CMS afforded Petitioners the opportunity to file a plan. But,
determining not to accept it is entirely within CMS’s discretion. Furthermore,
there is no right to a hearing to challenge CMS’s determination not to accept a
corrective action plan. 42 C.F.R. § 498.3(b).

Finally, Petitioners argue that they should be permitted to apply for re-enrollment
immediately. CMS determined to preclude Petitioners from applying for re-
enrollment for a period of one year. Petitioners argue that the one-year re-
enrollment bar is excessive and punitive. I have no authority to address this
argument. First, applicable regulations specify that where participation and billing
privileges are revoked, the period during which re-enrollment is prohibited must
be a minimum of one year. 42 C.F.R. § 424.535(c). CMS imposed the minimum
period allowed by law. Second, the length of the bar to re-enrollment is not an
initial determination that may be appealed. 42 C.F.R. § 498.3(b).

/s/
Steven T. Kessel
Administrative Law Judge

